            USDC IN/ND case 1:21-cv-00343 document 1-2 filed 09/03/21 page 1 of Filed:
                                                                                 4 8/3/2021 10:33 AM
                                                                                                                 Clerk
                                                                                               Steuben County, Indiana



                                                                 IN THE STEUBEN CIRCUIT COURT
                                                                                55 S Public Square
                                                                                 Angola, IN 46703
                                              SUMMONS

STATE OF INDIANA                    )              STEUBEN CIRCUIT COURT
                                    ) SS:
COUNTY OF STEUBEN                   )              CAUSE NO. 76D01-2107-CT-000317

PLAINTIFF -
John Wyss, Jr.

       V.

DEFENDANT -
Menard, Inc. d/b/a Menards
c/o The Prentice-Hall Corporation System Inc., Registered Agent
1.35 North Pennsylvania Street, Suite 1610
Indianapolis, IN 46204

TO THE ABOVE NAMED DEFENDANT:
        You have been sued by the person named "PLAINTIFF" in the Court stated above. The riature
of the suit against you is stated in the Complaint whicli is attached to this Sunimons. It also states the
demand which the Plaintiff lias made and wants froin you.

       You must answer the Coniplaint in writing, by you or your attorney, witlhin twent,v (20) days
conimencing the day after you receive this Summons, (you have twenty-three (23) days to answer if
this Suminons was received by mail), or judgment will be entered against you for what the Plaintiff has
demanded. Ifyou have a claim for relief against the Plaintiff arising from the same transaction or
occurrence, vou must assert it in your written Answer.                 „

CLERK'S ISSUANCE
         8/3/2021
DATE                     , 2021



The following manner of service is hereby designak~:                       d Mail X Cei-tified Mail
    By S1ieriff as provided by law     Otlier as folloi

ATTORNEY FOR PLAINTIFFS: Tom Blackburn (2761-71), BLACKBURN & GREEN, 4203 W.
Jefferson Blvd., Foi-t Wayne, IN 46804 Telephone: (260) 422-4400

                                               Page 1 of 1
I

          USDC IN/ND case 1:21-cv-00343 document 1-2 filed 09/03/21 page 2 of Filed:
                                                                              4 8/3/2021 10:33 A7N
                                                                                                         Clerk
                                                                                       Steuben County, Indiana




    STATE OF INDIANA                    )     IN THE STEUBEN CIRCUIT COURT
                                        ) SS:
    COUNTY OF STEUBEN                   )     CAUSE NO. 76D01-2107-CT-000317

    JOHN WYSS, JR.,

                          Plaintiff;           )
                                               )
    vs.                                        )
                                              )
    MENARD, INC., d/b/a MENARDS.,             )
                                              }
                         Defendant.           )

                        AMENDED COMPLAINT FOR DAMAGES

            Plaintiff, John Wyss, Jr. for his claim for relief states:

            1.    On March 3, 2020, Plaintiff, John Wyss, Jr., was on the premises of

    Defendant, Menard, Inc. d/b/a Menards (hereinafter known as "Menards") located.

    at 3200 North Wayne Street, Angola, Steuben County, Indiana, when Plaintiff,

    John Wyss, Jr., slipped and fell on ice in the lumbar yard.

            2.    The injuries and damages were the responsible result of the

    carelessness and negligence of agents and/or employees of Defendant, Menards, by

    failing to careft►lly inspect, maintain and keep hazard free a>-ea, failing to properly

    remove ice and/or snow, failing to apply salt to the lumber yard and for failing to

    warn of the dangerous conditions.



                                           Page 1 of 3
    USDC IN/ND case 1:21-cv-00343 document 1-2 filed 09/03/21 page 3 of 4




        3:   Defendant, Metiards, is vicariously liable for the careless and

xiegligent acts of their agents and/or employees while they were in the course

and/or scope of their agency and/or employment at the time of the fall.

        4.   The luniber yard with the icy conditions was under the management

and/or control of Defendant, Menards, and Plaintiff, John Wyss, Jr's., injuries and

damages are of the type that would not have occurred with the exercise of

reasonable and. proper care.

        5.   Defendant, Menards, is liable for Plaintiff, John Wyss, Jr's. injuries

and damages under the doctrine of i•es ipsa loquitur.

        6.   As a result of the fall, Plaintiff, John Wyss, Jr., sustained physical

injuries which will. be permanent and suffered and continues to suffer pllysical

pain.

        7.   As a further result ofthe fall, PIaintiff, John Wyss, .lr., incurred

hospital aiid medical expenses, lost wages, and may incur such expenses and losses

in the future, as well as the loss of a whole and useful life.




                                      Page 2 of 3
    USDC IN/ND case 1:21-cv-00343 document 1-2 filed 09/03/21 page 4 of 4




       WHEREFORE, Plaintiff, John Wyss, Jr., demands judgment against

Defendant, Menards, in an amount that will reasonably conipensate him for the

injuries and damages that he sustained, for the costs of this action and for all other

just and proper relief in the premises and for trial by jury.




                               -~T~ackburn (2761-71)
                                 BLACKBURN & GREEN
                                 4203 W. Jefferson Blvd.
                                 Fort Wayne, IN 46804
                                 Telephone: (260) 422-4400
                                 ATTORNEY FOR PLAI.NTIFF




                                      Page 3 of 3
